UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6445


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTWAN HARRIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:11-cr-00247-BO-1; 5:13-cv-00703-BO)


Submitted:   August 22, 2014                 Decided:    August 29, 2014


Before WYNN and     DIAZ,   Circuit   Judges,   and     HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antwan Harris, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antwan    Harris     seeks    to   appeal       the       district     court’s

orders dismissing as untimely his 28 U.S.C. § 2255 (2012) motion

and denying his motion for reconsideration.                        The orders are not

appealable      unless       a    circuit       justice       or        judge     issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate       of    appealability       will     not       issue         absent    “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.    § 2253(c)(2)       (2012).        When    the       district       court     has

denied a § 2255 motion on procedural grounds, the movant must

demonstrate     both    that:     (1)    “jurists    of       reason         would   find   it

debatable     whether       the   petition      states    a    valid         claim   of     the

denial of a constitutional right” and (2) “jurists of reason

would find it debatable whether the district court was correct

in its procedural ruling.”              Slack v. McDaniel, 529 U.S. 473, 484

(2000).

              A district court is “permitted, but not obliged, to

consider,     sua   sponte,       the   timeliness       of    a    .    .    .   prisoner’s

habeas petition.”           Day v. McDonough, 547 U.S. 198, 209 (2006);

see Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002).                               Before

doing so, however, “a court must accord the parties fair notice

and an opportunity to present their positions.”                              Day, 547 U.S.

at 210; see Hill, 277 F.3d at 707.                The court also must consider



                                            2
the prejudice to the movant and the interests of justice prior

to sua sponte dismissing a § 2255 motion as untimely.                        Day, 547
U.S. at 210.

            The district court in this case failed to accord the

parties    a     meaningful      opportunity,    prior     to     its      sua   sponte

dismissal, to respond to its finding that Harris’ § 2255 motion

was untimely.       Further, the court did not consider the prejudice

to Harris or the interests of justice in making its decision.

Thus, we conclude that Harris has demonstrated that reasonable

jurists    would    find    debatable   the     district    court’s         procedural

ruling.

            We    have,    however,    independently       reviewed        the   record

and conclude that Harris failed to demonstrate that “jurists of

reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right.”                            Slack,
529 U.S. at 484; see Miller-El v. Cockrell, 537 U.S. 322, 336-37

(2003); Reid v. True, 349 F.3d 788, 797 (4th Cir. 2003).                            We

therefore deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented       in   the    materials

before    this    court    and   argument    would   not    aid      the   decisional

process.

                                                                             DISMISSED



                                         3